Citation Nr: 1441088	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-09 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of a double hernia operation.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 




INTRODUCTION

The appellant served on active duty from January 1967 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his March 2010 Substantive Appeal, the appellant specifically limited his appeal to the issue of entitlement to service connection for insomnia and for the residuals of a double hernia operation.  Subsequent to the perfection of his appeal, the appellant was scheduled to appear before the Board at an August 24, 2011 hearing; however, prior to that hearing, he withdrew his request for such a hearing.  

Following a review of the appellant's claim, the Board, in September 2012, remanded the appeal to the Appeals Management Center (AMC), in Washington, DC.  The purpose of the remand was to obtain further evidence with respect to the appellant's claim.  

The record reveals that following a VA medical examination, the AMC granted service connection for insomnia.  This is a full grant of that benefit sought on appeal, and, as such, this issue is no longer before the Board.  The remaining issue has since been returned to the Board for review.  

Upon reviewing the development that has occurred since September 2012, the Board finds there has been substantial compliance with its remand instructions with respect to the issue involving the purported hernias.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the appellant underwent another medical examination, and the examination results have been included in the claims folder for review.  Also, the AMC has obtained the appellant's records that were not previously of record.  The AMC subsequently issued a supplemental statement of the case (SSOC) after reviewing the results of the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the September 2012 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 



FINDINGS OF FACT

1.  While on active duty, the appellant was not treated for a hernia, nor was he diagnosed as having a hernia.  

2.  The appellant has undergone hernia repair surgery.  

3.  Medical evidence shows that the appellant's hernias and the residuals of a double hernia operation are not related to his military service or any incident therein.



CONCLUSION OF LAW

The criteria for entitlement to service connection for the residuals of a double hernia operation have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)-Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters from the RO and the AMC advised the appellant of the evidence and information necessary to substantiate his service connection claim, as well as he and VA's respective responsibilities in obtaining such evidence and information.  Communications also informed the appellant of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  Readjudication after the initial decision cured any timing deficiency.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, no further development is necessary with respect to the duty to notify.

The appellant was afforded a VA examination in January 2013.  The results from the examination are of record.  The examination and the subsequent report involved a review of the available medical records and the results of examining of the appellant.  The Board therefore finds that the medical information is adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For the foregoing reasons, the Board finds that VA has fully satisfied the duty to assist. 

II.  Laws and Regulations-Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be evidence of (1) current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.303(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b) (2013), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a) (2013), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d) (2013).

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as shortness of breath or loss of sense of smell, the appellant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

III.  Facts and Discussion

The appellant alleges that while he was on active duty, he began experiencing the prodromas of hernias.  More specifically, the appellant has asserted that while stationed in South Vietnam, he was required to build shelters/bunkers, and that in building these bunkers, he injured himself.  He contends that he went to a local clinic/MEDEVAC unit for his complaints but did not actually receive specific treatment for a hernia.  The appellant maintains that since service, he experienced symptoms produced by the hernias until he underwent hernia repair in 2002.  As such, he asks that service connection be granted for the residuals of the repair.

A review of the appellant's service treatment records fails to show that the appellant ever sought medical assistance for a hernia.  The service medical records do show that the appellant went for treatment for gastric issues but those gastric complaints were never linked to any type of hernia condition.  Additionally, the appellant's end-of-service discharge physical is negative for any complaints involving a hernia or hernias, and there are no physical findings that would suggest that the appellant was suffering from hernias while he was on active duty.

The post-service medical records do not show treatment for hernias until June 2002.  This was approximately 34 years after his discharge from the United States Army.  In other words, although the appellant has insinuated that his hernias began while he was on active duty, the post-service medical records do not show complaints for many years following separation from service.  

In conjunction with his claim for benefits, the appellant has undergone a VA medical examination of the hernia sight.  This examination occurred in February 2013.  The examiner confirmed that the appellant had undergone hernia repair surgery but also noted that there was nothing in the service treatment records that would suggest or insinuate that the hernias that the appellant was treated for in 2002 were related to his military service.  The examiner also emphatically reported that the service treatment records were negative for any findings that would suggest that the appellant was suffering from a hernia while on active duty. 

There is no other medical evidence of record that provides an opinion as to the etiology of the Veteran's hernias.  That is, none of the medical records links the hernias with his military service.  

Turning to the written and oral statements provided by the appellant, the Board acknowledges that the appellant is competent to state that he has experienced low abdominal pain and restriction of movement in the groin area/abdomen area.  He is further competent to assert that he has experienced these symptoms for many years prior to the surgery in 2002.  Nevertheless, the Board must determine the credibility of such assertions.

The Board finds that the statements made by the appellant, to the effect that he now suffers from the residuals of a double hernia operation in which the underlying disability was caused by his military service inconsistent with the record.  Initially, it is noted that when the appellant was discharged from service, nothing was mentioned concerning any type of hernia or groin disability.  Moreover, from shortly after he was discharged from service, the appellant was aware of the VA compensation program, as evidenced by the fact that he filed a claim involving educational assistance benefits following service.  Yet, it was nearly 40 years before he filed a claim for service connection for his hernias.  In other words, even though the appellant has asserted that his hernia condition bothered him while he was on active duty and continued to cause him discomfort after he was released from service, it was many years before the appellant raised the issue of service connection involving the hernias.  Thus, it would appear that the appellant was not experiencing chronic symptoms immediately following service.  Moreover, following service he repeatedly sought treatment for various problems and he also sought different VA benefits; however, it was not until 2008 that he actually presented a claim for benefits to VA for service connection for hernia repair.  The Board finds his statements inconsistent with his actions after discharge from active service.  In sum, the Board concludes that the appellant's statements are not credible. 

In this case, the appellant has been previously diagnosed as having hernias and he has undergone surgery for those hernias.  Moreover, the appellant has indicated that he now suffers from the residuals of that repair-mainly pain and restriction of movement.  As such, there is no disputing he has a current disability.  Thus, the determinative issue is whether this condition, and the underlying disability for which repair was provided, is attributable to his military service as opposed to a disease or injury during the many years since his discharge.  

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against service connection for the residuals of a double hernia repair.  That is, the appellant's service treatment records are negative for complaints or diagnosis or treatment of hernias.  Moreover, the post-service medical records are also silent for a link between the more current hernias and the appellant's military service.  

The opinion provided by the VA health care provider was not equivocal, vague, or ambiguous.  The VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided a rationale for the conclusions.  The Board attaches the most significant probative value to the 2012 VA health care provider's opinion as it is well reasoned, detailed, consistent with other evidence of record, and included access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection the residuals of a double hernia repair.  




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the residuals of a double hernia operation is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


